Opinión disidente del
Juez Asociado señor Serrano Geyls,
en la cual concurren los Jueces Asociados señores Pérez Pimentel y Blanco Lugo.
Debo, con toda deferencia, disentir del criterio del Tribunal. Estimo que las conclusiones sobre los hechos del juez sentenciador están ampliamente sostenidas por la prueba y que tanto de hecho como legalmente, la Policía brindó a la peticionaria “la protección adecuada” que menciona la Ley Núm. 50 de 4 de agosto de 1947 [Leyes, pág. 277; 29 L.P.R.A. sees. 101-109). Discrepo igualmente de varias interpreta-ciones de orden legal y constitucional que constan en la opi-nión, (1) pero desafortunadamente las limitaciones de tiempo me impiden hacer un análisis de ese aspecto. Por lo tanto, limitaré la exposición al primer problema.
*197Antes de entrar de lleno en esa disensión, es indispensable situar la controversia, aunque sea por vía de síntesis, en su adecuado marco histórieolegal. Es sabido que los mo-vimientos sindicales de los Estados Unidos tropezaron en sus comienzos con enormes dificultades. Esa dolorosa historia ha sido narrada admirablemente en varias obras y no es •éste el sitio para repetirla. Basta indicar que en el campo •del derecho, las uniones tuvieron que enfrentarse a normas tomadas de las doctrinas penales, de monopolios y de daños y perjuicios, las cuales se usaron con notable eficacia para limitar indebidamente sus actividades. De las últimas nació la práctica judicial de medir los actos gremiales de acuerdo •con la “legalidad” de sus objetivos y sus métodos. El injunction se convirtió en el instrumento procesal favorito para •destruir o debilitar las uniones, reservándose los jueces el absoluto poder de concederlo o negarlo de acuerdo con su particular criterio sobre la deseabilidad de la actividad obrera. Va sin decirse que ese criterio, salvo contadas oca-siones, fue siempre desfavorable a los trabajadores.
Este abuso de la doctrina de “objetivos”, junto a varias prácticas procesales indebidas,(2) movieron a los trabaja-dores a protestar vigorosamente ante el Congreso y a soli-citar remedios que restringieran la jurisdicción de los tribunales federales, principales culpables de estas prácticas, para dictar órdenes de injunction. Ese clamor culminó en 1914 con la aprobación de la Ley Clayton, la cual orgullosa-mente proclamó que “el trabajo de un ser humano no es un artículo de comercio”, enumeró los derechos básicos de los trabajadores, y prohibió a las cortes federales conceder in*198junctions en disputas obreras salvo para impedir daños irre-parables a la propiedad. Pero la “Magna Carta de la libertad industrial” como jubilosamente la llamó Samuel Gompers, no' produjo los resultados anhelados. Muy pronto el Tribunal Supremo federal redujo la Ley Clayton a escombros mediante interpretaciones extremadamente restrictivas. (3) Luego de esas interpretaciones, las cortes federales continuaron dic-tando injunctions contra las actividades sindicales basados en las predilecciones de los jueces sobre la conveniencia social y económica de esa conducta. Las prácticas procesales tam-poco cambiaron significativamente.
Para enfrentarse a esos problemas, el Congreso aprobó la Ley Norris-La Guardia en 1932. (4) Esta ley “constituye un ataque en tres frentes contra el derecho laboral y su administración creados por los jueces. Primero, la ley re-chazó el injunction como un remedio en las disputas obreras. Segundo, declaró que los tribunales federales no constituyen un organismo apropiado para formular la política laboral substantiva. Tercero, repudió el common law federal de relaciones del trabajo y estableció una política de neutralidad en las disputas obreras como un medio de fomentar el cre-cimiento del trabajo organizado.” Winter, Labor Injunctions and Judge-Made Labor Law. The Contemporary Role of Norris-La Guardia, 70 Yale L. J. 70, 73 (1960). Esos ob-jetivos y la ley que los encarna mantienen hoy día su pleno vigor excepto en lo que respecta a algunas modificaciones hechas expresamente en leyes federales posteriores. Order of Railroad Telegraphers v. Chicago & North Western Rail*199way Co., supra, pág. 335; Marine Cooks & Stewards, A.F.L. v. Panama Steamship Co., Ltd., 362 U.S. 365, 369 (1960) ; Accomodation of the Norris-La Guardia Act to other Federal Statutes, 72 Harv. L. Rev. 354 (1958) ; Winter, ob. cit, supra, págs. 76-102.
La enumeración de los derechos de los trabajadores y las innovaciones procesales que contiene la ley constan de la opinión del Tribunal en este caso y es innecesario repetirlas. Conviene aclarar, sin embargo, que esos derechos y esas inno-vaciones recibieron y continúan recibiendo de parte del Tribunal Supremo y las demás cortes federales, una interpre-tación en estricto cumplimiento de los propósitos legislativos y que así se ha impedido que esos tribunales intervengan indebidamente en numerosas disputas laborales. Marine Cooks & Stewards, A.F.L. v. Panama Steamship Co., Ltd., supra, pág. 369.
En 1947 la Asamblea Legislativa de Puerto Rico aprobó una ley que es prácticamente una copia de la Ley Norris-La Guardia. 17 Rev. Jur. U. P. R. 272 (1948). La ley no •contiene una exposición de los motivos que tuvo el legislador al aprobarla, pero el uso verbatim de las palabras usadas en la Ley Norris-La Guardia es prueba concluyente de que se intentaba lograr los mismos propósitos. Además, en los pocos sitios en que la ley nuestra introduce cambios, el pro-pósito evidente es el de hacer aun más clara la política pública restrictiva del injunction en disputas obreras.(5) No tiene, pues, importancia alguna, aun cuando fuera correcto, que las circunstancias históricas del Puerto Rico de 1947 fueran *200distintas de las de los Estados Unidos de 1932. Al aprobar la ley anti-injunction de 1947, la Ley de Relaciones del Tra-bajo de 1945 y 1946 (29 L.P.R.A. secs. 61-76), y las demás leyes protectoras de los derechos de los trabajadores, nuestra Asamblea Legislativa evidenció una encomiable anticipación de futuros conflictos, e hizo patente el propósito de que el ambicioso programa de industrialización que se iniciaba en los mismos años, no se iba a caracterizar por las prácticas-abusivas contra el trabajador individual y las uniones que habían definido la industrialización norteamericana de fines-del Siglo 19 y principios del 20.
Aclarado el marco históricolegal, pasemos ahora a los hechos. Es indispensable recordar que en esta clase de con-troversias, la búsqueda debe orientarse exclusivamente hacia los actos específicos de “fraude y violencia” cometidos por los demandados. Unicamente contra esos actos es que la ley autoriza las órdenes prohibitorias. No obstante, la opinión del Tribunal combina en la misma relación: 1. actos perfec-tamente legales y protegidos por la Constitución con actos de “fraude y violencia”; 2. actos realizados por los deman-dos con actos realizados por otras personas y aun por personas desconocidas; 3. actos realizados contra la peticionaria con actos realizados contra otras personas; y 4. conclusiones y generalizaciones de los testigos sobre la prueba con testimonio' sobre actos específicos. Esa exposición ayuda muy poco a fijar responsabilidades y resulta muy peligrosa en un pleito que puede desembocar en procedimientos sumarios de desa-cato, y en un área de acción llena de intensidades pasionales e intervenida por numerosas provisiones de ley y de consti-tución, federales y estatales.
Veamos en primer término las fechas. La prueba de-muestra que la huelga comenzó el 24 de mayo de 1960, la demanda se interpuso el 9 de junio, las vistas se celebraron los días 15 y 16 de junio, la sentencia se dictó al día siguientey la apelación se interpuso el día 28 de junio.
*201La peticionaria enumeró en sus alegaciones catorce actos específicos de violencia cometidos por varios de los deman-dados. Dos de ellos se dice ocurrieron el día 25 de mayo, •dos el día 26, dos el día 27, tres el día 29, uno el día 30, uno el día 31, uno el día 3 de junio, uno el día 4 y uno el día 6. Incluyó, además, varias alegaciones generales sobre violencia, insultos, amenazas e intimidación.
Cuatro personas testificaron en las vistas: tres oficiales de la Policía y un empleado de la peticionaria.
El Capitán de la Policía Luis M. Pérez estuvo en el sitio de los sucesos desde el día 26 de mayo. Tenía un turno de ocho horas diarias pero a veces estaba de doce a dieciséis Loras. (6) El día 26 encontró un solo piquete compuesto de diez a doce personas colocadas a varios pies de la entrada principal; luego en otras ocasiones se formaba otro piquete en la otra calle compuesto del mismo número. Identificó a Gil, Cruz, Ojeda, Trías, Amador, Virella, Montoya, Arguin-soni, Oliveras, Cruz Roque, Feliciano, Rodríguez Benitez, Percy y Chávez como personas que vio en los piquetes. La conducta de los piquetes era ésta: “Había momentos de pa-sividad, pero había momentos de nerviosidad y momentos que teníamos que ponerlos en orden, llamarles la atención en ocasiones como tales a la entrada, a la salida, más bien en la hora de mediodía, por las tardes a la salida, en casos es-pecíficos.” En cuanto a los piquetes nocturnos: “había días que no había un piquete, una persona o dos o algunos des-cansando en sillas, digo a altas horas de la madrugada cuando yo llegaba, pero había días que habían piquetes ya formados.”
Desde el 26 de mayo hasta el día de su declaración— 15 de junio — y en todas las horas que allí estuvo, el Capitán Pérez fue testigo de sólo tres actos de agresión y uno de insultos, todos ocurridos “al principio”: 1. El día 26 de mayo entre once y doce de la mañana, Humberto Trías agarró por los pies a Ismael Hernández, un empleado de la peticionaria, *202quien cayó, se levantó y corrió y entonces Cruz Roque “se le abalanzó encima”; Pérez los separó y procedió al arresto. Hernández recibió golpes leves; 2. Un día (“no recuerdo la fecha”) Humberto Trías, frente a la entrada principal, le “tiró una patada” a Joaquín Martínez Rousset, otro empleado de la peticionaria, luego de tratar de hablar con él y éste negarse, y lo alcanzó levemente; 3. José Gil de Lamadrid atacó (no dice el día) con el puño a Luis Cortright, otro empleado de la peticionaria, y le produjo “una pequeña pe-ladura” en la mejilla; Pérez intervino pero Cortright no quiso que se procediera contra el agresor; 4. Un “joven uni-versitario” de nombre Jim Landrot que “en una noche” y desde la línea de piquete pronunció las siguientes palabras: “Ayuso, asesino, cobarde, mataste a Aguilita”, “Sal de ahí, sal para fuera”. No tiene conocimiento de acto alguno de atentado o destrucción de la propiedad. En cuanto a la vi-gilancia policíaca, Pérez explicó que la Policía se colocaba en distintos sitios cerca del edificio y que llegaron a tener 108 agentes, “por lo menos”. Desde “el lunes anterior” había comenzado el piquete de la S.I.U., primero compuesto de diez personas y en una ocasión llegó a tener cincuenta, pero siem-pre en un número similar al de los Tronquistas. ¿Cuál era la situación al declarar el Capitán Pérez? Había “dos pi-quetes distintos, uno en Nolasco Rubio y otro en el Muelle 3 de San Juan, Fernández Juncos, y en Nolasco hay cuatro, de un lado y cuatro del otro lado. Cuando lo dejé en el otro lado había tres y tres, no sé en este momento.” Para esos piquetes que en total suman catorce personas, había asignados cincuenta y dos policías. La gente entra y sale del edificio de El Imparcial sin que nadie los pare; el periódico está imprimiéndose; los camiones llegan al edificio y salen con los periódicos; la Policía da protección a los vehículos que reparten el periódico y en algunas ocasiones acompañan a algunos empleados “cuando lo requieren”. Opina que el clima que prevalece en los alrededores del edificio “no es normal”.

*203
Alejandro Oliveras

Es Teniente de la Policía Estatal y estuvo en el sitio de los sucesos por lo menos desde el día 26 de mayo. Describe específicamente los siguientes actos de violencia: 1. En “uno de los días de mayo” arrestó a Gil de Lamadrid por haber atacado con los puños a un empleado del periódico, “un tal Castillo”; 2. simultáneamente Trías atacó a otro empleado, cuyo nombre no recuerda; 3. Trías le lanzó un puntapié a un fotógrafo, de nombre Sostre, y le alcanzó la cámara con la punta del pie; 4. Trías le lanzó una piedra como de diez libras al automóvil de Ayuso y le hundió la capota. Insultos: 1. Trías llamaba a Ayuso y a los demás empleados “rompe-huelgas, asesinos y otras por el estilo;” 2. Ramón Díaz Cruz “profería insultos”. Actuaciones contra la policía: 1. Cuan-do Oliveras acompañaba a dos personas a entrar al edificio, Trías le gritó que él (Oliveras) era “el rompehuelgas Núm. 1 de El Impareial”; 2. Trías le gritaba “rompehuelgas” a la Policía y acusaba a los oficiales de “estar cogiendo dinero de El Impareial”; 3. Angel Luis Vélez “ofreció $1,000 por el que me matara” — no recuerda el día ni la hora, la frase fue oida “por un policía”, recuerda “la persona que la pre-senció” pero no las personas que estaban presentes; 4. “un día” le lanzaron desde el público tres bombas Molotov a la Policía, sin que pudiera determinarse quién las lanzó. Habla, además, de exhortaciones hechas por Trías y Lamadrid al público para que tomara la “acción necesaria” contra los rompehuelgas y la Policía. Identificó a Chavez, Trías, Gil de Lamadrid, Ojeda, Lander, Díaz Cruz, Vélez y Amador como personas que vio en los piquetes. Añade que hubo cua-renta o cincuenta policías, “otras veces más”. El pueblo se reunía y “hubo veces que hubo más de quinientas personas detrás de los piquetes de los Tronquistas”, y en el otro extremo “la cuarta o quinta parte”, pero de la masa del público no se podía identificar quiénes eran marinos y quiénes eran Tronquistas. La Policía tomó la siguiente acción (no dice cuándo exactamente) : 1. separó los relevos de los piquetes; *2042. estableció una distancia de 35 a 40 pies entre los piquetes de las dos uniones; 3. limitó los piquetes a diez de una parte y diez de otra; 4. desalojó al público del sitio (esto sucedió-con motivo de haberse lanzado las bombas Molotov a la Po-licía desde el público).
En cuanto a la situación general, la describe como “tan dispersa que nosotros humanamente no podíamos dar la pro-tección que necesariamente se merecía el sitio y las personas allí“ y añade que ésa es la situación que prevalece “todavía”. Sin embargo, esta última apreciación del testigo Oliveras queda totalmente destruida por el hecho de que él declara que por “ser un hombre enfermo”, hacía por lo menos cinco-días (7) que no iba al sitio de los sucesos. Esa circunstancia,, además, comprueba que los actos específicos de violencia por él descritos habían también ocurrido en una fecha anterior a esos cinco días.

Benigno Soto

Es Comandante de la Policía Estatal. Comenzó a inter-venir en la huelga desde el 24 de mayo. Conoce los sucesos por información, “muy pocos de conocimiento propio ... la. información me la daba la Policía y el Capitán Luis M. Pérez”. No menciona un solo caso específico de violencia.. Dice los Tronquistas comenzaron a “piquetear” el día 24 de-mayo y la S.I.U. del 6 al 7 de junio. No ha escuchado in-sultos en el sitio. Se mantienen tres turnos de cincuenta policías cada uno. Se ordenó a las dos uniones reducir los piquetes a diez personas cada uno. Se retiró al público a cincuenta yardas del sitio. El periódico está funcionando,, la gente entra y sale, los camiones toman los periódicos y se los llevan. No ha habido incidentes en la última semana *205excepto peleas en la esquina de Nolasco y Fernández Juncos entre miembros de las dos uniones pero esa situación la con-trola la Policía. Considera que el ambiente está “alterado”, que no es “normal”, que hay “tensión”, pero que la Policía “controla la situación”.

Pedro J. Burgos

Es redactor del periódico El Imparcial. Menciona espe-cíficamente un solo incidente de violencia: el sábado 4 de junio, de nueve a diez de la noche, uno de los piquetes con un madero rompió la tela metálica que cubre una de las ventanas del primer piso. Añade, además, que “un abogado” que iba a llevar un edicto fue “interceptado”. No menciona específicamente ningún otro incidente. En cuanto a la si-tuación prevaleciente, todo lo que dice es que “todavía hay empleados que tienen temor de entrar libremente al perió-dico”, y que la “policía protege la entrada y salida a los em-pleados, a la salida del periódico”. Declara que el periódico dejó de publicarse el día 30 de mayo por “motivo de un movimiento huelgario de un grupo de empleados de la re-dacción de El Imparcial en combinación con los Tronquistas”, y que reanudó su publicación el lunes 13 de junio. Ha ba-jado el número de páginas y de anuncios y la circulación del periódico.
Esa es, en síntesis, la prueba específica ofrecida. Ade-más de ella, los testigos se refirieron a otros “incidentes”, “amenazas”, “insultos” y “provocaciones” de los cuales se alegaba tenían conocimiento, pero sin que en modo alguno señalasen la mínima circunstancia que permitiera identifi-carlos y mucho menos evaluarlos. Es evidente que esta clase de prueba no puede tener peso alguno en pleitos de esta ín-dole. La repetida referencia de la ley a “actos de fraude y violencia” y a “actos específicos”(8) comprueba que se quiso impedir precisamente la concesión de injunctions a base de alegaciones y prueba de carácter general. Esa había sido *206una de las peores prácticas de los tribunales federales contra la cual se había protestado vigorosamente. Frankfurter y Greene, oh. cit. supra, págs. 60-81. Las siguientes palabras escritas por el Tribunal Supremo de Wisconsin hace más de medio siglo, con relación a las peticiones de injunction en disputas obreras, tienen, sin duda, aun más pertinencia en cuanto a la prueba:
“Una querella en un pleito de injunction debe ser detallada, segura y específica, ofreciendo hechos y circunstancias, inclu-yendo la fecha y sitio de cada acto que se alegue, el nombre de la persona coaccionada, la manera como se le coaccionó, y la manera y extensión en que afectó o impidió el derecho del patrono a conducir su negocio legalmente.” Badger Brass Mfg. Co. v. Daly, 119 N.W. 328, 330 (1909).
Tampoco ayudan gran cosa en este pleito las caracteri-zaciones de la situación que hicieron los testigos. Cierto es que esos criterios, especialmente los de los funcionarios pú-blicos, son de utilidad para medir la situación adecuadamente. Pero en este pleito la caracterización de no ser “normal” el ambiente tiene contornos muy indefinidos y los hechos es-pecíficos probados le quitan toda su autoridad. Después de todo, una orden judicial no puede fundarse en un adjetivo.
En suma, la prueba específica demuestra que durante los primeros días de la actividad huelgaria ocurrieron varios actos de violencia, cometidos por las personas que ya hemos mencionado. Se trata en todos los casos de agresiones leves o de daños de poca importancia contra la propiedad. Junto a esos actos se profirieron frases insultantes y en dos oca-siones se exhortó al público a actuar contra los rompehuelgas y la Policía. Los mencionados actos registraron mayor fre-cuencia en los últimos días del mes de mayo y los primeros días del mes de junio. Tan pronto, sin embargo, como la Policía tomó las medidas obviamente necesarias en la situa-ción (y que estoy convencido debió haber utilizado antes) cesaron los actos de violencia. Es muy significativo a este respecto que los catorce actos específicos de violencia men-*207donados por la petidonaria en su demanda, (de ellos sólo pudo probar seis y varios en drcunstandas diferentes de las-alegadas) ocurrieron, según se alega, entre el 26 de mayo y el 6 de junio y de ellos diez tuvieron lugar entre el 25 y el 31 de mayo. No hay alegadón alguna sobre actos específicos-de violencia cometidos después del día 6 de junio, y no hay prueba alguna sobre dichos actos con posterioridad al 4 de junio.
Por lo tanto, para la fecha en que se interpuso la demanda,, 9 de junio, para las feehas de las vistas, 15 y 16 de junio, y desde hacía varios días, la situación era la siguiente: Ios-piquetes estaban limitados a diez personas por cada unión y frecuentemente había en ellos sólo tres o cuatro personas;, los dos grupos estaban separados por una distancia de 35 a 40 pies; los relevos se mantenían apartados de los piquetes ; se había desalojado al público; las personas entraban y salían del edificio sin ser molestadas; se estaba publicando el pe-riódico y los camiones entraban y salían libremente a reco-gerlo y distribuirlo; la Policía mantenía tres turnos de cincuenta agentes cada uno para vigilar los piquetes y los alrededores del edificio, y ofrecía, además, protección especial a todos los vehículos de la peticionaria y a cualquier empleado-que lo requiriese; por lo menos desde el día 4 habían cesado-las agresiones contra los empleados del periódico y los ataques a la propiedad de éste y sólo restaban algunas peleas ocasio-nales entre los miembros de las dos uniones (sobre las cir-cunstancias específicas de estas peleas no hay nada en la prueba, pero sí sabemos que la Policía afirmó que “las con-trolaba”) ; todas las personas que habían cometido actos de-violencia habían sido arrestadas inmediatamente y se habían sometido los casos a las autoridades competentes.
¿Dónde está, pues, el “persistente estado de violencia y coacción” mantenido por los demandados? Los hechos de-muestran incontestablemente que no existía a la fecha en que se solicitó el injunction-, ni a la fecha en que se dictó la sentencia y que la Policía daba a la peticionaria, a su pro-*208piedad, y a sus empleados y visitantes, una protección com-pletamente adecuada.
El requisito jurisdiccional de la Ley Norris-La Guardia y de nuestra Ley de 1947 que prohíbe a un tribunal conceder un injunction en una disputa obrera a menos que se pruebe “que los funcionarios públicos encargados del deber de pro-teger la propiedad del querellante no pueden o no están dis-puestos a proporcionar la protección adecuada”, no es sola-mente una de las innovaciones más radicales de esa legislación, sino también una de carácter fundamental. Es una clara reafirmación legislativa del elemental principio que asigna al ejecutivo la función de conservar la paz y el orden públicos, y una severa admonición a los jueces de mantenerse fuera, lo más posible, del desempeño de ese oficio. Históricamente, tuvo el propósito de corregir la difundida actitud de los jueces federales de expedir órdenes contra las actividades obreras simplemente a base de alegaciones o prueba sobre actos de violencia, sin reconocer que los remedios ordinarios para esos actos se bailaban en las acciones criminales y de daños. “La violencia y otras alteraciones de la paz constituyen, admi-tidamente, la preocupación primaria de la Policía y de la maquinaria del derecho penal. Por consiguiente, el requisito de que el peticionario pruebe a satisfacción de la corte que los recursos normales del gobierno ‘no pueden o no están dispuestos a proporcionar la protección adecuada’ da énfasis a la responsabilidad oficial y, además, elimina peligrosos atajos en el cumplimiento de la ley penal.” Frankfurter y Greene, ob. cit. supra, pág. 222
Un examen detenido de la jurisprudencia federal com-prueba a la saciedad que los jueces federales han tenido muy presentes esos propósitos legislativos y han dictado órdenes de injunction contra actos de violencia y fraude sólo cuando la prueba ha demostrado palmariamente la gravedad de esos actos y la clara inhabilidad de la policía para ofrecer una adecuada protección. A continuación presento una lista lo más completa que me ha sido posible de los precedentes fede-*209rales. (9) En ella se hacen constar, en apretada síntesis, los hechos de fraude y violencia y la actuación de la policía.

Casos en los cuales se denegó la orden





*210



*211



*212



Casos en los cuales se concedió la orden.





*213



*214


*215Esta incursión en la jurisprudencia federal (10) demuestra palpablemente el cuidado con que han procedido esos tribu-nales en su afán de dar plena vigencia a los propósitos de la Ley Norris-La Guardia. De la misma manera han actuado los tribunales del estado de Nueva York, donde también existe una ley muy parecida a la federal, (11) Busch Jewelry Co., Inc. v. United Retail Employees Union, 22 N.E.2d 320 (1939), 5 N.Y.S. 2d 575 (1938) ; May's Fur and Ready to Wear, Inc. v. Bauer, 26 N.E.2d 279 (1940) ; Remington Rand, Inc. v. Crofoot, 289 N.Y.S. 1025 (1936) ; Grandview Dairy, Inc. v. O'Leary, 285 N.Y.S. 841, 844-845 (1936); Strauss v. Steiner, 18 N.Y.S.2d 395, 402 (1940) ; Carl Ahlers, Inc. v. Papa, 65 N.Y.S.2d 867 (1946) ; Hearn Department Stores, Inc. v. Livingston, 125 N.Y.S.2d 187 (1953) ; Miller v. Gallagher, 28 N.Y.S.2d 606, 610-612 (1941). De esta última sentencia, son las siguientes sabias palabras del Juez Hofstadter:
“Para llegar a esa conclusión [que no se ofreció protección adecuada], el expediente tendría que demostrar actos de violencias repetida, los cuales no se castigaron o con los cuales no se in-tervino por el letargo o la inhabilidad de la policía para inter-venir. De la prueba en este caso no puede inferirse tal cosa. Por el contrario, en todos los incidentes de violencia informados, inmediatamente se registró una competente actuación de la po-licía; por lo menos en cuanto a los actos que tuvieron lugar en la escena de la disputa. Ni tampoco los actos de violencia en la escena de la disputa fueron tan numerosos como para crear la clase de absoluta confusión que le haría difícil actuar a la policía. La ley penal es un injunction continuo contra la *216violencia, y las cortes penales, como cuestión original, consti-tuyen el foro donde se debe acusar y enjuiciar a los individuos que han alterado la paz.
“Utilizar a una corte de equidad en .el desempeño de las funciones de una corte criminal es una grave responsabilidad y la cual debe evitar la corte de equidad, en vista de la política del estado declarada en una ley. No está sin el respaldo de autoridades el criterio de que, aun en ausencia de esa política •así declarada, una sabia administración de la justicia hubiese ayudado a la causa de las mejores relaciones obrero-patronales mostrando una mayor timidez al entrar en la arena de la disputa obrera armada con el procedimiento de injunction.
“Aunque el Juez señor Frankfurter dijo en el caso de Mea-dowmoor que los tribunales ‘no encuentran nada en la Enmienda XIV que impida a un estado, si así lo desea, poner su confianza •en el decreto de un canciller y que le obligue a depender exclu-sivamente del rotén de un policía’, los tribunales de este estado están obligados por el claro mandato de la ley a referir, en la mayor extensión posible, los actos esporádicos de violencia a la protección de las autoridades policíacas, y a utilizar el decreto -■del canciller sólo cuando se pruebe que esa protección es inade-cuada. Unicamente cuando los actos de violencia sean tan múl-tiples y repetidos que constituyan una amenaza continua y persistente a la paz y el orden futuros, con daños inminentes a la persona y a la propiedad, es que estaría justificada la ■intervención del brazo de la equidad, ya que el remedio de injunction no está disponible como un castigo para una ofensa . pasada.” (Págs. 610-611.)
¿Cuáles han de ser los índices que deben utilizarse para determinar si en una disputa obrera es o no “adecuada” la protección policíaca? Sin duda, cada situación debe medirse de acuerdo con los elementos específicos que la integran, pero ese principio básico que tiene vigencia en todos los pleitos no puede apartarnos del cumplimiento de nuestra función cardinal de orientar el derecho. Especialmente por ser ésta la primera controversia de esa índole en que intervenimos y por tratarse de un problema vital en nuestro desarrollo social y económico, debemos exigirnos la mayor reflexión y obje-tividad posibles. Entresacados de la abundante jurispru-*217delicia federal y de Nueva York que he examinado, y de la historia y la experiencia cotidiana, creo que los siguientes índices ayudarían considerablemente a despejar la situación:
1. la extensión del conflicto — número de personas, distancias y tiempo;
2. la intensidad del conflicto en términos de las cuestiones que separan a las partes y de las emociones que se han producido;
3. el número y la gravedad de los actos específicos de vio-lencia y fraude;
4. el efecto de esos actos sobre la propiedad y el negocio del patrono, a diferencia de los efectos causádoles por las acti-vidades legítimas, como la huelga y el piquete;
5. la prontitud, energía y firmeza desplegadas por las au-toridades públicas;
6. el número de agentes asignados al conflicto en proporción, a la extensión e intensidad de éste;
7. si a los supuestos autores de los actos de fraude y violencia se les arrestó y encausó prontamente;
8. la efectividad de la intervención policíaca comprobada a base de la desaparición total o la reducción drástica de los actos de fraude y violencia, y de la continuación o reasunción del negocio si los mencionados actos (a diferencia de las actividades' legítimas) amenazaron con causar el cierre o si efectivamente: lo causaron;
9. la existencia en la comunidad de otros conflictos de la misma índole que obliguen a la fuerza pública a dividir su aten-ción y sus efectivos;
10. el criterio de los funcionarios públicos sobre la capacidad de la policía para dominar los actos de fraude y violencia y ofrecer la protección adecuada;
11. el tiempo transcurrido entre los actos de fraude y va-lencia y la demanda y la vista;
12. la razonable probabilidad, medida por los anteriores fac-tores, de que los actos de fraude y violencia han de continuar cometiéndose a menos que se dicte la orden de injunction; o en otras palabras, el convencimiento de que la orden de injunction es necesaria no para castigar los actos pasados sino para ase-gurarle al patrono el futuro disfrute de sus derechos de pro-piedad libre de repetidos y graves actos de fraude y violencia.
*218Muy pocas situaciones podrán resolverse mediante la apli-cación de uno o dos de estos índices. En la inmensa mayoría de los casos probablemente será necesario usarlos todos. Así es en el pleito presente. No tengo la menor duda de que aplicados a los hechos de este pleito, no existe otra alternativa sino la de confirmar las conclusiones del juez de instancia.
Por todas las razones que he señalado, estoy plenamente convencido de que la Policía ofreció a la peticionaria la “pro-tección adecuada” que la ley menciona y que, en consecuencia, el tribunal sentenciador actuó correctamente al negarse a expedir la orden de injunction.
Unas palabras finales. Es obvio que nada de lo que he expresado puede interpretarse como tolerancia y mucho me-nos aprobación de la violencia y el fraude. Actos de esa naturaleza constituyen claras violaciones de nuestras leyes penales y de una de las normas básicas de la convivencia social. Cuando los trabajadores los utilizan como arma de coacción constituyen, además, una negación de la historia del .movimiento sindical y del principio de libertad personal tenaz-mente defendido por ellos a costa de vida y hacienda, durante largas y amargas décadas, y frente a la abierta y a ratos brutal oposición de los empresarios y muchas veces de las autoridades públicas.
Esa repulsión hacia el fraude y la violencia y hacia aqué-llos — patronos o empleados — que los utilizan esporádica o sistemáticamente como instrumentos de coacción, no puede, sin embargo, apartarnos en ningún caso de cumplir con la norma judicial de resolver cada asunto a base de los hechos específicos probados y no de las afirmaciones generales o conclusiones de los testigos, y la de guardar celosa obser-vancia de los propósitos claramente expresados en las leyes. Entiendo que esas normas nos obligan en este caso a con-firmar la sentencia apelada.

 Debo señalar, sin embargo-, que me parece de muy dudosa validez, y sobre todo absolutamente innecesaria, la afirmación que tacha de in-constitucional a una ley que prohiba la concesión de injunctions en disputas obreras cuando la protección de la policía no resulte eficaz. Ese problema no está ante este Tribunal en el presente caso y anticipar un criterio sobre un asunto tan delicado es, a mi juicio, apartarse de la fundamental norma, nacida de la doctrina de la separación de los poderes, que prohíbe a un tribunal anticiparse a decidir una cuestión de derecho constitucional antes de que sea necesario hacerlo. Ashwander v. Tennessee, 297 U.S. 288, 346 (1936): E. L. A. v. Aguayo, 80 D.P.R. 552, 595-600 (1958).


La historia de estas actuaciones judiciales ha sido narrada impre-sionantemente en la clásica obra de Félix Frankfurter y Nathan Greene, The Labor Injunction (1930), donde también se encuentra una amplia discusión del proyecto del Senado que finalmente se convirtió en la Ley Norris-LaGuardia (págs. 205-228). Relaciones explicativas de los abusos de procedimiento se hallan en Handler, Cases and Materials on Labor Law (1944) págs. 141-144; Truax v. Corrigan, 257 U.S. 312 (1921) opinión disidente del Juez Brandeis; Great Northern Ry. Co. v. Brosseau, 286 Fed. 414 (N. D. 1923).


 Véanse Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229 (1917): Duplex Printing Press Co. v. Deering, 254 U.S. 443 (1921); American Steel Foundries v. Tri-City Central Trades Council, 257 U.S. 184 (1921).


“La historia legislativa de la ley demuestra que el Congreso tuvo el propósito de extender aún más las prohibiciones de la Ley Clayton que limitaban el ejercicio de la jurisdicción de las cortes federales y de eli-minar los resultados de las interpretaciones judiciales de esa ley.” New Negro Alliance v. Sanitary Grocery Co., 303 U.S. 552, 562 (1938) ; Order of Railroad Telegraphers v. Chicago & N. W. R. Co., 362 U.S. 330, 336 (1960).


 Véanse como ejemplos: (a) la inclusión de la palabra “todas” en la última línea del primer párrafo del art. 5 (29 L.P.R.A. see. 105, 29 U.S.C.A. see. 107) para evitar la interpretación de que basta cumplir con algunos requisitos de los allí enumerados; (b) el uso en el apartado (a) de la misma sección de las palabras “actos de fraude y violencia” en lugar de “actos ilegales” para hacer más clara la restricción; (o) la adición de la palabra “física” al término “propiedad” en la misma sección, para evitar se incluyeran los daños normales que producen las huelgas y los piquetes.


 Inicialmente su turno comenzaba a las seis A. M., luego (no sa-bemos exactamente cuándo) comenzaba a las 4 A. M.


 Declarando el día 16 de junio (jueves) Oliveras dijo que “desde el sábado pasado para acá no estoy en la línea de piquetes, por la con-dición debo aclarar, por la condición que a pesar de ser yo el comandante del distrito de San Juan, mi condición física me impide que siguiera trabajando en ese sitio, porque yo soy un hombre que estoy enfermo hace ya algún tiempo, y mi condición física no me permite echarme a cuestas ese trabajo que es tan enorme.”


 Arts. 4, 5 y 7.


 No he hallado una sola sentencia del Tribunal Supremo federal que discuta la cuestión específica.


 Examínense, además, Cinderella Theater Co. v. Sign Writers’ Local Union, 6 F. Supp. 164, 171 (E. D. Mich. 1934) ; United Packing House Workers of America v. Wilson & Co., 80 F. Supp. 663, 570 (N. D. Ill., 1948) ; General Electric Co. v. Gojack, 68 F. Supp. 686, 687-688, 691 (N. D. Ind., 1946); International Ass’n of Bridge...Workers v. Pauly Jail Bldg. Co., 118 F.2d 616 (Cir. 8, 1941) en los cuales se toca el problema de “protección adecuada”, pero que se resuelven por otras consideraciones.


Debo aclarar, sin embargo, que en Nueva York se mantiene la doctrina de la legalidad de los “objetivos” en todo su vigor. Véanse varios de los casos citados y Meltex, Inc. v. Livingston, 146 N.Y.S.2d 858 (1955).